                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

 Carlos Ortiz,                         )     C/A No.: 1:19-1954-BHH-SVH
                                       )
                   Petitioner,         )
                                       )                 ORDER
       vs.                             )
                                       )
 Warden of Federal Correctional        )
 Institution-Williamsburg,             )
                                       )
                   Respondent.         )
                                       )

      This matter comes before the court upon transfer from the District of

New Jersey. [ECF No. 19]. According to the transfer order, Petitioner is

currently housed at Federal Correctional Institution (“FCI”) Williamsburg in

Salters, South Carolina. Id. Therefore, the Clerk of Court is directed to

substitute the Warden of FCI-Williamsburg as Respondent in this matter.

      Prior to transfer, Respondent filed a motion to dismiss, which was fully

briefed. [ECF Nos. 12, 14, 17]. In ordering the case be transferred, the District

of New Jersey court ordered the clerk to administratively terminate all

pending motions, subject to reopening at this court’s discretion. [ECF No. 20].

      The Clerk of Court is directed to notify the United States Attorney for

the District of South Carolina of this case. Respondent is directed to file a

response to the petition by September 3, 2019.




                                       1
     The court appoints the Office of the Federal Public Defender to represent

Petitioner in this matter and to enter an appearance in this matter by August

12, 2019.

     IT IS SO ORDERED.




August 1, 2019                            Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge




                                      2
